911 A.2d 918 (2006)
COMMONWEALTH of Pennsylvania, DEPARTMENT OF EDUCATION, Appellee,
v.
CHESTER-UPLAND SCHOOL DISTRICT SPECIAL BOARD OF CONTROL, Michael F.X. Gillin, B. Granville Lash and Adriene M. Irving, Appellants.
Supreme Court of Pennsylvania.
November 21, 2006.

ORDER
PER CURIAM.
We hereby REVERSE the order of the Commonwealth Court granting appellee partial summary relief in the nature of a peremptory judgment in mandamus. This matter is REMANDED to the Common-wealth Court for an evidentiary hearing on the merits of appellee's petition for review. See Camiel v. Thornburgh, 507 Pa. 337, 489 A.2d 1360 (1985); Commonwealth ex rel. Schaffer v. Wilkins, 271 Pa. 523, 115 A. 887 (1922).